Citation Nr: 0429019	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as ten (10) 
percent disabling.

2.  Entitlement to an initial compensable evaluation for 
service-connected cervical strain. 

3.  Entitlement to an initial compensable evaluation for 
service-connected left shoulder strain.

4.  Entitlement to an initial compensable evaluation for 
service-connected right great toe strain.

5.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral pain syndrome, left knee.

6.  Entitlement to service connection for chest pain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected with respect 
to the six issues noted above.  

The record indicates that a hearing was scheduled to be held 
before a Veterans Law Judge (VLJ) or an Acting VLJ of the 
Board, sitting at the RO (Travel Board hearing), in June 
2003.  The Board's June 2003 remand order directed that the 
June 2003 Travel Board hearing be re-scheduled in accordance 
with the veteran's request.  Consistent with the remand 
order, the hearing was re-scheduled to be held in August 
2004.  The veteran was notified of the re-scheduled hearing, 
but failed to appear for the hearing.

The decision below addresses only the issues of increased 
(initial compensable)   evaluations for left shoulder strain, 
right great toe strain, and left knee patellofemoral pain 
syndrome.  The issues of disability evaluations for cervical 
and lumbosacral strain and service connection for chest pain 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has subjective complaints of left shoulder, 
left knee, and right big toe pain; the left knee reportedly 
is weak and unstable; he walks with pressure placed on the 
side of the right foot to alleviate pain in the toe; and he 
complains of difficulty raising or extending his left arm due 
to shoulder pain.  

2.  Objectively, there is no more than minimal limitation or 
loss of function due to pain resulting from the service-
connected left shoulder, left knee, and right big toe strain.  
The veteran has essentially normal range of motion with 
respect to the left shoulder (left arm is non-dominant) and 
left knee.  

3.  There is no bony or joint abnormality of the left knee or 
shoulder, as evidenced by X-ray studies; however, 
degenerative and arthritic changes are found in the right 
hallux.     


CONCLUSIONS OF LAW

1.  The preponderance of evidence indicates that criteria for 
an initial compensable evaluation have not been meet for 
service-connected left shoulder strain.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995).    
  
2.  Criteria for a ten (10) percent disability evaluation 
have been met for service-connected right great toe strain.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
3.  Criteria for a ten (10) percent disability evaluation 
have been met for service-connected left knee patellofemoral 
pain syndrome.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257 (2004); VAOPGCPREC 23-97 (July 1, 1997; 
revised on July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) of record and not of record necessary to 
substantiate the claim; (3) that VA will seek to provide; and 
(4) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See decision of the U.S. Court of Appeals for 
Veterans Claims (Court), in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In late June 2003, 
consistent with the Board's June 2003 remand order, the RO 
sent the veteran a letter discussing VA's VCAA duties and 
veteran's and VA's respective responsibilities in claim 
development.  It advised the veteran what the evidence must 
show to prevail on a service connection claim, and what the 
evidence must show to substantiate an increased evaluation 
claim where service connection is in effect.  The letter also 
specified what evidence and information had been received to 
date, and what additional information is requested from the 
veteran to enable the RO to provide further assistance in 
substantiating the claim.  Specifically, it asked the veteran 
to tell the RO about any additional evidence or information 
for which he wanted the RO's help in obtaining, or provide 
such items himself.  Further, through the Statement of the 
Case (SOC), the veteran had ample notice of what evidence and 
information are needed to establish entitlement to the 
disability benefits claimed and what evidence was received 
and considered in evaluating the claim.  

The Board acknowledges that the VCAA notice was sent after 
the rating decision giving rise to this appeal.  The notice 
also did not explicitly ask the veteran to provide any 
evidence in his possession that is relevant to the claim.  
See 38 C.F.R. § 3.159(b)(1) (2004).  At most, these are 
technical defects that posed no prejudice to the veteran, as 
he had ample opportunity during the appeal period to provide 
relevant evidence.  The statute requires complying notice, 
and he was given such notice, albeit not before April 2001.  
It also is noted that the April 2001 rating decision resolved 
eight issues raised by the veteran in his February 2001 
application for disability compensation benefits.  Two of 
these issues apparently were resolved to the veteran's 
satisfaction in the April 2001 rating decision, as the 
veteran sought appeal of the decision only as to the 
remaining six issues.  Furthermore, even with respect to the 
six issues on appeal, service connection had been granted 
with respect to five of the six issues.  The point of 
contention for the veteran with respect to these five issues 
was the rating assigned (noncompensable).  Accordingly, it is 
evident that substantial evidentiary development had taken 
place as of April 2001, even without a VCAA notice, to 
adjudicate the claim to this extent.  Accordingly, the June 
2003 VCAA letter specifically asked the veteran to tell the 
RO about "any additional information or evidence" for which 
he wanted the RO's help in obtaining, or provide them 
himself.  The record provides no evidence of a response from 
the veteran providing additional documentary evidence, or 
identifying new or different sources of relevant evidence, or 
asking the RO for help in obtaining certain missing records.  
Nor did the veteran appear for the August 2004 Travel Board 
hearing, at which time he could have submitted for Board 
consideration (with a waiver of initial RO review) 
testimonial and additional medical evidence, or advised the 
presiding VLJ or Acting VLJ that he wishes to submit missing 
evidence after the hearing, but before the case is 
adjudicated.  Nor did the veteran or his representative argue 
at any time during the appeal period that there exists some 
other pertinent evidence not in the record due to some VCAA 
notification defect.          

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case, but that a case-by-case 
evaluation may be necessary.  The Board has conducted such an 
evaluation and has determined that adequate notice was 
provided here.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records and 
veteran's written statements, and associated them with the 
claims folder.  The veteran was given an opportunity to 
personally testify in connection with this appeal, but 
declined to exercise this right.  He also was provided an 
appropriate VA compensation and pension (C&P) medical 
examination.  Nothing in the record indicates that the 
veteran identified any relevant records for which he wanted 
VA's assistance in obtaining to which the RO failed to 
respond with assistance.  It is noted, again, that no new 
evidence was submitted after the issuance of the June 2003 
VCAA letter.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2004).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In cases where the veteran appeals the initial (here, 
noncompensable) disability percentage assigned, as is the 
case here with respect to the left shoulder, right great toe, 
and left knee disability, the disability can be assigned 
different ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Left Shoulder Rating Criteria  

The veteran's left shoulder may be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004) for limitation of motion 
of the arm (shoulder).  A 20 percent rating contemplates the 
major or minor arm being limited in movement to shoulder 
level, or limitation of movement of the minor arm to midway 
between side and shoulder level.  A 30 percent rating 
contemplates limitation of movement of the major arm to 
midway between side and shoulder level or the minor arm to 25 
degrees from the side.  A 40 percent rating requires 
limitation of movement of the major arm to 25 degrees from 
the side.  
 
Right Great Toe Rating Criteria

Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004) 
evaluate foot injuries.  A 10 percent rating contemplates 
moderate impairment; a 20 percent contemplates moderately 
severe impairment; and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of a foot, a 
40 percent rating is applicable.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence so that 
its decision is "equitable and just."  38 C.F.R. § 4.6 
(2004).

Left Knee Rating Criteria  

Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004) 
evaluate impairment of the knee (other impairment of the 
knee, recurrent subluxation or lateral instability).  A 10 
percent rating is assigned when the disability is slight; a 
20 percent rating is assigned when the disability is 
moderate; and a 30 percent rating is assigned for severe 
impairment.

Other criteria also could apply.  Ankylosis of the knee is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2004).  Evaluations ranging from 30 to 60 percent are 
permissible depending on the extent of disability.  

Dislocated semilunar cartilage with frequent locking, pain, 
and effusion into the joint is assigned 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  

Symptomatic semilunar cartilage after removal is assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004).  

Limitation of flexion and extension, respectively, are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2004).  Under Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees.  Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion.  Under Diagnostic Code 5261, a 10 percent rating 
is assigned if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.

Impairment of the tibia and fibula, with malunion or 
nonunion, is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004), and assigned ratings of 10 to 40 percent, 
depending on the severity of the disability.  

Genu recurvatum is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (2004).  

Arthritis and Degenerative Changes 

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in affected joint(s).  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
would be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 provides that traumatic 
arthritis, as shown by X-ray evidence, is to be evaluated 
under Diagnostic Code 5003.  

Further, the Board notes that VA General Counsel has opined 
that a veteran who has arthritis and instability of the knee 
could receive separate ratings under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised on July 
24, 1997).  Pursuant to the directives of the Court and VA 
General Counsel, it has been determined that Diagnostic Code 
5257 does not contemplate 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
the diagnostic codes governing limitation of motion.  VA 
General Counsel determined in VAOPGCPREC 9-98 (Aug. 14, 1998) 
that, if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2004).  The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not specify that a separate rating may be assigned 
only when there is arthritis and limitation of motion and/or 
painful motion.  Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
consistent with DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. 

III.  Evidence

In a number of statements submitted in support of the claim, 
the veteran has stated that he has constant pain due to the 
various service-connected musculoskeletal disorders.  With 
respect to the left knee, he stated that the knee is weak and 
unstable and that it "gives out" frequently.  As for the 
right big toe, he walks with pressure placed on the side of 
the right foot to alleviate pain in the toe.  He frequently 
walks in a hunched over manner due to back pain.  His left 
shoulder pain reportedly is worsening; he cannot "raise his 
arm" or "extend it straight" without pain.  See notice of 
disagreement and VA Form 9.          

The record indicates that the veteran complained of left 
shoulder, left knee, and right great toe pain in service.  X-
ray results for the right big toe were negative as of 
September 1990.  However, October 2000 records document an 
impression of osteophyte formation in the right hallux, as 
evidenced by X-rays, and bone spurs in the right hallux.  
Other October 2000 records document the veteran's complaints 
of chronic left shoulder and left knee pain.  November 2000 
records show an assessment of early arthritis of the first 
interphalangeal joint of the right hallux.  Other November 
2000 records indicate a diagnosis of possible lateral 
meniscus tear in the left knee.  The December 2000 service 
retirement medical examination report documents pain and 
swelling in the left shoulder, right great toe, and left 
knee.  

The record also includes the report of a March 2001 VA 
compensation and pension (C&P) general medical examination.  
The veteran is right hand dominant.  The VA medical examiner 
noted a normal gait and steady posture.  Range-of-motion 
studies for the left knee indicated 120 degrees for flexion, 
0 degree for extension, with minimal functional limitation or 
loss due to pain.  Range of motion of the left shoulder 
included 180 degrees for flexion, 30 degrees for extension, 
180 degrees for abduction, 50 degrees for adduction, and 90 
degrees for internal and external rotation, with minimal 
functional limitation or loss due to pain.  There were no 
neurological deficits.  X-rays of the left shoulder and right 
foot showed no bony or joint abnormality.  The examiner 
diagnosed the veteran with bilateral knee, left shoulder, and 
right foot strain, none with more than minimal functional 
limitation or loss due to pain. 

IV.  Analysis

Left Shoulder

Under Diagnostic Code 5201, a minimum 20 percent rating 
contemplates the major or minor arm being limited in movement 
to shoulder level, or limitation of movement of the minor arm 
to midway between side and shoulder level.  The veteran's 
left shoulder shows range-of-motion findings of 180 degrees 
for flexion, 180 degrees for abduction, and 90 degrees for 
internal and external rotation.  These findings are fully 
within normal limits for range of motion.  See Plate I 
illustrations in 38 C.F.R. § 4.71 (2004).  The VA medical 
examiner opined that there is, at most, minimal functional 
limitation or loss due to pain.  It also is noted that the 
left arm is the non-dominant arm.  

Further, as there is no X-ray evidence confirming a bony or 
joint abnormality related to the left shoulder, no separate 
compensable evaluation is assigned under Diagnostic Codes 
5003 and 5010.  Moreover, it is noted that evaluation of 
arthritis essentially turns on evidence of limited motion 
caused by arthritis or degenerative joint disease.  Here, 
limitation of motion has been considered under Diagnostic 
Code 5201. 

Finally, the Board notes that 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, and 5203 do not apply, as there is no 
evidence of scapulohumeral articulation/ankylosis, or 
impairment of the humerus, clavicle, or scapula.   

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence does not support the assignment 
of a minimum compensable 20 percent rating under Diagnostic 
Code 5201 or a compensable evaluation under other criteria 
considered above.

Right Great Toe

Essentially, the evidence pertaining to right big toe strain 
consists of (a) the veteran's complaints since service of 
pain; and (b) service medical evidence dated within months 
before retirement from active service specifically 
documenting osteophyte formation in the right hallux and 
early arthritic changes in the first interphalangeal joint of 
the right hallux, notwithstanding recent VA radiology studies 
of the right foot, which reportedly shows no bony or joint 
abnormality; and (c) VA examiner's opinion that the veteran 
has no more than minimal functional limitation or loss due to 
pain.  

Diagnostic Code 5284 assigns a 10 percent rating for moderate 
impairment of the foot.  Given the examiner's opinion that 
the veteran has, at most, minimal functional limitation or 
loss due to pain, the Board finds that a 10 percent rating is 
not warranted under Diagnostic Code 5284.  However, in light 
of in-service evidence of degenerative changes in the right 
hallux and evidence of chronic pain and instability as 
reported by the veteran (DeLuca factors), the Board resolves 
every reasonable doubt in the veteran's favor and assigns a 
10 percent evaluation for the right great toe strain.  

Left Knee 

With respect to limitation of flexion and extension of the 
left knee, recent C&P examination evidence indicates that the 
veteran has 120 degrees for flexion and 0 degree for 
extension, with minimal functional limitation or loss due to 
pain.  As 120 degrees in flexion greatly exceeds the 45-
degree limitation for which a minimum 10 percent rating is 
assigned under Diagnostic Code 5260, no compensable 
evaluation is warranted under this Code.  As for extension, 
the greater the limitation of movement in terms of numerical 
degrees, the higher the disability percentage rating assigned 
under Diagnostic Code 5261  (e.g., limitation to 5 degrees is 
assigned a zero percent; limitation to 45 degrees is assigned 
a 50 percent).  Here, the veteran has zero degree for 
extension, which does not meet the requirement for a minimum 
10 percent rating (extension limited to 10 degrees).  
Accordingly, no compensable rating is permissible under 
Diagnostic Code 5261.        

As there is no evidence of ankylosis of the left knee, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum, no evaluation is permissible under Diagnostic 
Codes 5256, 5258, 5259, 5262, and 5263.

As X-ray evidence indicates negative findings for a bony or 
joint abnormality in the left knee, no compensable evaluation 
is assigned for the knee disability under Diagnostic Codes 
for arthritis.  Further, as indicated above, evaluation of 
arthritis focuses on limited motion caused by arthritis or 
degenerative joint disease, which the Board has considered 
under Diagnostic Codes 5260 and 5261.  



Notwithstanding the above, the Board has considered 
Diagnostic Code 5257, which assigns a minimal 10 percent 
rating for a slight disability of the knee due to subluxation 
or lateral instability.  Recent C&P examination evidence 
indicates that the veteran has no more than minimal 
functional limitation or loss due to pain, but he does 
complain of instability.  Accordingly, the Board resolves 
every reasonable doubt in the veteran's favor to assign a 10 
percent rating for the left knee disability under Diagnostic 
Code 5257.

Finally, the Board notes that, consistent with VAOPGCPREC 23-
97, the Board has considered above separate evaluations for 
arthritis (Diagnostic Codes 5003 and 5010) and instability 
(Diagnostic Code 5257) due to the left knee disability.  
Further, consistent with VAOPGCPREC 9-98, the Board has 
considered provisions in 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and DeLuca factors to assign a 10 percent rating under 
Diagnostic Code 5257.  


ORDER

1.  An initial compensable evaluation is denied for service-
connected left shoulder strain.

2.  A disability evaluation of ten (10) percent is granted 
for service-connected right great toe strain. 

3.  A disability evaluation of ten (10) percent is granted 
for service-connected left knee patellofemoral pain syndrome.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim with respect to the 
issues of increased evaluations for cervical and lumbosacral 
back strain and service connection for chest pain.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The bases for remand are set forth 
below.  

First, with respect to cervical and lumbosacral back strain, 
the Board notes that the rating decision from which this 
appeal arises was issued in April 2001, in accordance with 
pertinent diagnostic criteria then in effect.  See rating 
decision and January 2002 Statement of the Case.  More 
recently, VA regulations pertaining to evaluation of spine 
disabilities were amended.  These revisions are now codified 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  
In particular, it is noted that lumbosacral or cervical 
strain is now evaluated under Diagnostic Code 5237, and that 
degenerative arthritis is evaluated under Diagnostic Code 
5242 by reference to Diagnostic Code 5003.  On remand, the 
veteran should be notified of the revised regulations and be 
given an opportunity to substantiate his claim with any 
further evidence in light of the revised criteria.  Further, 
additional VA compensation and pension (C&P) examination 
could be warranted in light of the revised criteria.         

Second, with respect to the service connection claim (chest 
pain), a review of the veteran's service medical records 
indicates that all clinical findings were normal upon 
entrance into service.  No abnormality concerning the chest 
was noted.  See January 1978 medical examination report.  
Other service medical records indicate that the veteran 
smoked cigarettes in service.  See, e.g., May 1986 medical 
examination report.  The veteran complained of chest pain in 
November 1995.  A January 1996 treadmill/stress test report 
appears to indicate normal findings.  At the time of the 
veteran's retirement from active service, the veteran 
reportedly had normal chest radiology findings.  See December 
2000 chest radiology report.  However, in light of a December 
2000 electrocardiogram study that apparently resulted in 
abnormal findings and a history of complaints of chest pain, 
the veteran was advised to seek follow-up care upon 
retirement from service.  

The service medical records do not contain a conclusive 
medical opinion or impression as to what, if any, disease or 
disorder associated with repeated complaints of chest pain 
that the veteran had at the time of discharge.  Nor does the 
post-service record indicate a specific diagnosis or 
impression of what chest disorder or disease, if any, the 
veteran now has, or an opinion as to what the veteran likely 
had during service.  Nor is the record clear as to whether 
the complaints relate to a pulmonary condition or a 
cardiovascular condition.  However, given definite evidence 
of complaints of chest pain during and after service (see 
March 2001 VA C&P general medical examination report, which 
indicates that the veteran reportedly has had chest pain 
since 1996, and that he now has daily chest pain, but denies 
dyspnea, dizziness, and syncope), the Board finds that 
further medical evaluation is warranted to determine what, if 
any, disorder or disease the veteran now has associated with 
chest pain, and if so, whether a medical basis exists to 
permit a favorable determination on service connection.  
Accordingly, the Board directs below an appropriate VA C&P 
examination on remand.      

In consideration of the foregoing, the issues of increased 
evaluations for service-connected cervical and lumbosacral 
strain and service connection for chest pain are remanded, 
via the AMC in Washington, D.C., for the following actions:

1.  Notify the veteran of revised 
regulations governing the evaluation of 
spine disabilities, codified in 38 C.F.R. 
§ 4.71a (2004).  The veteran should be 
provided an opportunity to substantiate 
his claim with further relevant evidence 
in light of the revised criteria, and he 
should be provided additional assistance 
with evidentiary development as 
appropriate.  

2.  It is noted that all notice and 
assistance requirements of the VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this claim 
with respect to all issues covered by 
this remand order (cervical and spine 
disability evaluation and service 
connection for chest pains).  
     
3.  If it is determined that another, 
more contemporaneous VA orthopedic C&P 
examination should be performed in light 
of the new evaluation criteria pertaining 
to spine (cervical and lumbosacral) 
disabilities, then ask the veteran 
whether he would be willing to present 
himself for such an examination.  If he 
indicates that he desires such an 
examination, schedule the examination in 
accordance with governing procedures.  

4.  The orthopedic specialist performing 
the C&P examination should be given 
access to the veteran's claims folder, 
which should include a copy of this 
remand order.  The examiner's 
opinion/report should discuss the current 
extent of the veteran's cervical and 
lumbosacral strain, including but not 
limited to evidence of limitation of 
motion and functional loss due to 
weakness, fatigability, incoordination, 
swelling, deformity or atrophy of disuse, 
interference with standing or sitting or 
weight-bearing, and/or pain on movement.  
Range-of-motion test findings, as well as 
neurological impairment, ankylosis, or 
incapacitating episodes, if any evidence 
thereof is found, should also be 
discussed.  Copies of reports of any 
relevant diagnostic tests, such as X-ray 
studies, should be included along with 
the examiner's report/opinion.    

5.  Schedule the veteran for a VA C&P 
medical examination to be performed by 
one or more qualified specialist(s) with 
respect to complaints of chest pains.  
Make the veteran's claims folder, which 
should include all service medical 
records and a copy of this remand order, 
available to the examining physician(s).  
Following the examination of the veteran 
and after a review of the veteran's 
medical history as documented in the 
claims folder, the physician(s) should 
(a) specifically state what disease or 
disorder, if any, the veteran currently 
has with respect to complaints of chest 
pains; and (b) if so, whether such 
disease or disorder is less likely than 
not (by a probability of 50 percent or 
lower), at least as likely as not (by a 
probability of 50 percent), or more 
likely than not (by a probability higher 
than 50 percent) etiologically related to 
active service.  The bases for the 
opinion should be given.  Copies of 
reports of pertinent diagnostic testing, 
such as radiology reports, should be 
included along with the medical opinion 
report.         

6.  After completion of the above, review 
the claims folder again and adjudicate 
the claim.  If the decision is adverse to 
the veteran as to any issue, issue a 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



